ITEMID: 001-58911
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: GRANDCHAMBER
DATE: 1999
DOCNAME: CASE OF LAINO v. ITALY
IMPORTANCE: 1
CONCLUSION: Violation of Art. 6-1;Not necessary to examine Art. 8;Non-pecuniary damage - financial award;Costs and expenses award - Convention proceedings
JUDGES: Luzius Wildhaber;Paul Mahoney
TEXT: 6. On 15 March 1990 the applicant petitioned the Naples District Court for judicial separation from his wife, Mrs R. He also requested the court to determine the arrangements for custody of the children and use of the family home.
7. On 22 March 1990 the presiding judge of the court set down for 12 July 1990 the hearing on the attempt that had been made to reach a settlement. After finding that the attempt had failed, the presiding judge provisionally awarded custody of the children (born in 1984 and 1988) and use of the house to Mrs R., granted the father access twice a week (from 4 p.m. to 6 p.m. on Thursdays and from 10 a.m. to 1 p.m. on Sundays) and ordered him to pay Mrs R. maintenance of 600,000 Italian lire (ITL) a month. Lastly, he asked the parties to appear before the examining judge on 11 October 1990.
8. Three hearings (on 11 October 1990 and 7 March and 10 October 1991) were adjourned at the applicant’s request on the ground that the parties were trying to settle their dispute out of court.
The preparation of the case for trial was not resumed until 13 February 1992. After a hearing, evidence was heard from four witnesses on 22 April 1993. A hearing on 25 November 1993 was adjourned by the court of its own motion to 15 December 1994.
9. On that date, as the respondent had requested, the judge responsible for preparing the case for trial ordered the case file to be sent to the District Court at Nola (province of Naples), which now had territorial jurisdiction to try the case.
The date set for the hearing before that court was not until 8 May 1997. On that day, however, the proceedings were adjourned by the court of its own motion to 10 July 1997 because the judge preparing the case for trial was absent. The parties filed their pleadings on 13 November 1997 and the hearing before the relevant division was held on 8 May 1998.
10. In a judgment of 27 May 1998, the text of which was deposited with the registry on that day, the court pronounced the couple judicially separated, confirmed the provisional measures regarding custody of the children and use of the family home and increased the maintenance to ITL 800,000 a month.
11. Neither of the parties appealed.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
